

115 HCON 114 IH: Recognizing the contributions of the public elementary schools and secondary schools in the United States as an investment in our country’s future and expresses the position of Congress that public funds should be spent to strengthen public elementary and secondary schools.
U.S. House of Representatives
2018-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. CON. RES. 114IN THE HOUSE OF REPRESENTATIVESMarch 13, 2018Ms. Bonamici (for herself and Mr. Pocan) submitted the following concurrent resolution; which was referred to the Committee on Education and the WorkforceCONCURRENT RESOLUTIONRecognizing the contributions of the public elementary schools and secondary schools in the United
			 States as an investment in our country’s future and expresses the position
			 of Congress that public funds should be spent to strengthen public
			 elementary and secondary schools.
	
 Whereas the Founding Fathers envisioned public education as a compelling government interest and a public good;
 Whereas the Elementary and Secondary Education Act of 1965 affirmed the Federal Government’s commitment to equity and a quality education for all students;
 Whereas in the United States the Federal Government, State governments, and local governments fund public schools;
 Whereas to strengthen our public education system, the Federal Government contributes on average 10 percent of public schools’ overall revenue;
 Whereas most Federal funding is statutorily directed to low-income districts to provide disadvantaged students with additional resources;
 Whereas in many States, school districts rely heavily on local property tax as a source of revenue for public schools;
 Whereas in school year 2016–2017, more than 20 States provided fewer funds to public elementary and secondary schools than they had in the 2008 school year, before the Great Recession;
 Whereas according to data from school year 2011–2012, nearly half of States spent less per pupil in high-poverty districts than in low-poverty districts, and 20 States spent less per pupil in districts that had the highest share of minority students;
 Whereas since 2008, the number of public elementary school and secondary school teachers and other school workers has fallen by 135,000 while the number of students has risen by 1,419,000;
 Whereas 17 States with tuition tax credit programs spend approximately $1,000,000,000 of public funds each year on private schools;
 Whereas many studies show that vouchers have a statistically significant negative effect on student achievement;
 Whereas a 2017 report by the Institute of Education Sciences found that the District of Columbia’s Opportunity Scholarship Program, the Nation’s only federally funded voucher program, has a negative effect on the mathematics and reading achievement of participating students;
 Whereas according to a 2016 study of the effects of the Louisiana Scholarship Program on student achievement, a typical student using a voucher experiences a significant decrease in mathematics and reading achievement—as much as 24 percent in mathematics in the first year;
 Whereas the Thomas B. Fordham Institute’s evaluation of the Educational Choice Scholarship Program in Ohio estimates that the effects of participation in the voucher program on test scores are unambiguously negative for mathematics and reading;
 Whereas enrollment in private schools nationally has decreased steadily since 2001, and fewer students are projected to enroll in private schools in the future;
 Whereas many private schools are relying on voucher recipients to stay open; Whereas a 2013 report by the Government Accountability Office found that several private schools in the District of Columbia’s Opportunity Scholarship Program use Federal vouchers almost exclusively to serve voucher students;
 Whereas voucher recipients in Florida make up the majority of students at nearly half the private schools that participate in the State’s voucher programs;
 Whereas for many churches in Milwaukee, Wisconsin, that operate private schools, the funding they receive from private school vouchers exceeds what parishioners donate;
 Whereas according to the Government Accountability Office’s 2017 report, 83 percent of students enrolled in a disability voucher program were in a program that provided either no information or inaccurate information about changes in rights under the Individuals with Disabilities Education Act;
 Whereas public schools serve more than 50,000,000 students, more than 90 percent of elementary school and secondary school students in the United States;
 Whereas public schools in the United States play a central role in preparing generations of people to participate in our country’s civic society and uphold democratic values and a commitment to equality;
 Whereas investing in public education is critical to the future health of our economy, our democracy, and our country’s global competitiveness;
 Whereas the system of public education in the United States includes choice for students and families through more than 3,000 magnet schools, more than 6,500 public charter schools, 35 States with intradistrict open enrollment policies, and 43 States with interdistrict enrollment policies;
 Whereas investing in public education matters; Whereas the resources Congress invests in public schools make a significant difference, especially for low-income students;
 Whereas the National Bureau of Economic Research found that, for each 10-percent increase in funding for high-poverty schools, students see a roughly 10-percent increase in future earnings, and in addition, increased investments in high-poverty schools raise educational attainment and reduce adult poverty;
 Whereas the solution to the inequities in our public education system is to provide a free, high-quality public education for all students with sufficient resources for each public school to give every student access to advanced course­work, arts and music, physical education, safe school buildings, experienced educators, enriching afterschool learning opportunities, career and technical education programs, fully equipped libraries and computer labs, counselors and mental health professionals, and family engagement programs;
 Whereas without quality public education, there will exist a great divide between the educated and uneducated, corresponding to the divide between the rich and the poor and the strong and the weak;
 Whereas investing in public education is critical to student health as public schools serve as a lifeline for children who can’t access health services outside of school; and
 Whereas the solution is not to undercut the already under-resourced public school budgets by shifting taxpayer funding to private school voucher programs that exacerbate inequality: Now, therefore, be it
	
 That Congress— (1)disapproves of using and expanding the use of Federal funds, including tax expenditures, to subsidize tuition or other expenses associated with students enrolling in private elementary schools and secondary schools, except for limited allowances permitted in law;
 (2)affirms that public funds should be used to support public elementary schools and secondary schools only; and
 (3)commits to increasing the investment of Federal funds in public elementary schools and secondary schools to reduce inequity and improve opportunities for all students in public elementary schools and secondary schools.
			